MAINE SUPREME JUDICIAL COURT                                       Reporter of Decisions
Decision:    2020 ME 139
Docket:      Ken-20-107
Submitted
  On Briefs: October 21, 2020
Decided:     December 22, 2020

Panel:       MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                                 DOROTHY J. LOVELL

                                          v.

                                 PAUL J. LOVELL JR.


CONNORS, J.

         [¶1] Dorothy Lovell appeals from a divorce judgment entered by the

District Court (Augusta, E. Walker, J.) and contends that the court erred by

permitting Paul Lovell to argue that a retirement account was marital property

despite a contrary provision in an earlier divorce judgment. Additionally,

Dorothy argues that she received insufficient notice of the court’s intention to

reevaluate the distribution of the entire marital estate and that the court

committed obvious error when it determined that part of the retirement

account was marital property. For the reasons that follow, we affirm the

judgment.
2

                                I. BACKGROUND

      [¶2] On January 9, 2019, the District Court entered an order granting the

divorce of Dorothy J. Lovell and Paul J. Lovell Jr. The order provided, in relevant

part, that Dorothy would be permitted to continue living in the marital home in

exchange for a payment to Paul for half its value and that a Prudential IRA

valued at approximately $451,000 was nonmarital property because the initial

investment in the account was made by Dorothy prior to the marriage. The

court’s judgment indicated that it was based on the agreement of the parties.

      [¶3] Shortly after the judgment was entered, Dorothy filed a motion for

relief from judgment pursuant to M.R. Civ. P. 60(b)(1) because of two

previously overlooked liens on the marital home. The court granted the motion

and, in its order, noted that the entire marital property distribution would be

reevaluated. After a contested hearing on June 5, 2019, in which both parties

asserted positions contrary to those they had taken in the initial divorce

proceeding, the court ordered that Dorothy be awarded the marital home

subject to the previously unknown liens and a reduced payment to Paul and

that the $372,000 increase in the value of the Prudential IRA that occurred

during the course of the marriage was marital property. Accordingly, the court
                                                                               3

ordered Dorothy to pay Paul $186,000—the value of half of the marital portion

of the IRA.

                                II. DISCUSSION

A.    Judicial Estoppel

      [¶4]    Dorothy first contends that the District Court erred when it

determined that Paul was not judicially estopped from asserting that the

Prudential IRA was marital property despite agreeing at the initial divorce

hearing that it was nonmarital property. We review a court’s failure to apply

the doctrine of judicial estoppel de novo.      See In re Child of Nicholas P.,

2019 ME 152, ¶ 12, 218 A.3d 247.

      [¶5] Judicial estoppel is a doctrine that “prevents a party from prevailing

in one phase of a case on an argument and then relying on a contradictory

argument to prevail in another phase.” Alexander, Maine Appellate Practice

§ 402(b) at 312 (5th ed. 2018) (quoting New Hampshire v. Maine, 532 U.S. 742,

749 (2001)). The doctrine generally applies when

      (1) the position asserted in the subsequent legal action [is] clearly
      inconsistent with a previous position asserted; (2) the party in the
      previous action [has] successfully convinced the court to accept the
      inconsistent position; and (3) the party [has] gain[ed] an unfair
      advantage as a result of [his or her] change of position in the
      subsequent action.
4

In re Child of Nicholas P., 2019 ME 152, ¶16, 218 A.3d 247 (quotation marks

omitted).   “[T]hese factors [are] neither inflexible prerequisites nor an

exhaustive formula.” Me. Educ. Ass’n v. Me. Cmty. Coll. Sys. Bd. of Tr., 2007 ME 70,

¶ 17, 923 A.2d 914 (citation omitted) (quotation marks omitted).

      [¶6] Paul was not estopped from claiming that part of the IRA was

marital property because he did not benefit from the ruling that concluded the

Prudential IRA was nonmarital property. As a result of the determination at the

earlier proceeding, it was Dorothy—not Paul—who was able to receive the

entirety of the $451,000 IRA. But more directly, the doctrine of judicial

estoppel has no application here because once the court granted Dorothy’s

60(b)(1) motion, that judgment was subject to change and could have no

estoppel effect.   The court, moreover, was required to review the entire

property distribution. See Bagley v. Bagley, 415 A.2d 1080, 1083 (Me. 1980)

(concluding that once the court granted a Rule 60(b) motion based on an

inadvertently omitted provision in a settlement agreement, it had to ensure

that the resulting overall property settlement was fair and equitable and “find

that the net property of the spouses was divided in such proportions as the

court deem[ed] just after considering all relevant factors”) (citing 19 M.R.S.A.
                                                                                              5

§ 722-A (Supp. 1979)).1 Hence, here, both parties were free to reargue their

earlier positions on marital property distributions, which they did.

B.       Due Process

         [¶7] Dorothy argues that her due process rights were violated because

the court failed to provide her adequate notice that a grant of her motion could

trigger a reevaluation of the entire property distribution. Because Dorothy did

not raise this argument in the District Court, we need not address it. Reville v.

Reville, 370 A.2d 249, 251 (Me. 1977) (“[F]ailure to raise an issue at the trial

level is in legal effect a waiver of that issue in any appeal from judgment, even

if the issue pertains to an alleged violation of the Constitution of the United

States.”). Even if we were to reach the merits, however, Dorothy would be

unsuccessful. Not only should she have known that her motion, if granted,

would reopen the property disposition as a whole, the District Court explicitly

stated in its order granting Dorothy’s motion for relief from judgment that it

“must examine the entire property distribution made in the original decree to

ensure that it is just.” Furthermore, Dorothy presented evidence during the

June 5 hearing on her motion in support of her argument for different



     1Title 19 M.R.S.A. § 722-A was repealed and replaced by P.L. 1995, ch. 694 §§ B-1, B-2, E-2
(effective Oct. 1, 1997) (codified at 19-A M.R.S. § 953 (1997)).
6

allocations of marital property than those outlined in the original judgment.

Dorothy, therefore, was not only put on notice about the extent to which the

judgment might be modified, but prepared evidence, testified on her own

behalf, and vigorously argued for a different distribution of marital property.

C.     Property Distribution

       [¶8] Dorothy’s final contention is that the District Court obviously erred

when it determined that the increase in value of the Prudential IRA was marital

property. “Obvious error is that which deprives a party of a fair trial or

otherwise treats a party unjustly.” Adoption by Stefan S., 2020 ME 5, ¶ 18,

223 A.3d 468.

       [¶9] The court properly and methodically analyzed the distribution of

the Prudential IRA by applying the relevant factors as required by 19-A M.R.S.

§ 953 (2020). As a result, we discern no error.

       The entry is:

                     Judgment affirmed.



Joe Lewis, Esq, Port City Legal, LLC, Portland, for appellant Dorothy J. Lovell

Thomas J. Nale Jr., Esq., Nale and Nale Law Offices, LLC, Waterville, for appellee
Paul J. Lovell Jr.

Augusta District Court docket number FM-2017-276
FOR CLERK REFERENCE ONLY